United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2843
                       ___________________________

                            Santos Jeovany Munguia

                            lllllllllllllllllllllPetitioner

                                          v.

           Merrick B. Garland, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                         Submitted: September 28, 2022
                            Filed: October 13, 2022
                                 [Unpublished]
                                ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Honduran citizen Santos Jeovany Munguia petitions for review of an order of
the Board of Immigration Appeals (BIA). The BIA dismissed his appeal from an
immigration judge’s decision denying him asylum, withholding of removal, and
voluntary departure.1

        Munguia has waived review of his asylum and withholding of removal claims
because he does not challenge the BIA’s independently dispositive adverse credibility
and nexus determinations. See Ngugi v. Lynch, 826 F.3d 1132, 1137 n.2, 1139 n.3
(8th Cir. 2016); see also Kegeh v. Sessions, 865 F.3d 990, 997 (8th Cir. 2017); Baltti
v. Sessions, 878 F.3d 240, 245 (8th Cir. 2017) (per curiam). Even if he had,
substantial evidence supports those determinations. See Kegeh, 865 F.3d at 995-97;
Silvestre-Giron v. Barr, 949 F.3d 1114, 1118-19, 1118 n.2, 1119 n.3 (8th Cir. 2020).
As a result, we do not reach Munguia’s argument on whether he established a well-
founded fear of persecution, an issue the BIA neither addressed, nor needed to, based
on its credibility and nexus determinations. See INS v. Bagamasbad, 429 U.S. 24, 25
(1976) (per curiam); Silvestre-Giron v. Barr, 949 F.3d at 1117. We also will not
consider Munguia’s argument, raised for the first time in his petition, that he is now
eligible for voluntary departure based on Niz-Chavez v. Garland, 141 S. Ct. 1474
(2021). Because he did not challenge the denial of voluntary departure on appeal to
the BIA or otherwise raise that legal theory to the BIA, his argument is unexhausted.
See Bakor v. Barr, 958 F.3d 732, 739 (8th Cir. 2020), cert. denied sub nom. Bakor v.
Garland, 141 S. Ct. 2566 (2021).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




      1
       Because Munguia does not challenge the agency’s denial of his requests for
termination of the proceedings, humanitarian asylum, and protection under the
Convention Against Torture, he has waived review of those claims. See
Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).


                                         -2-